Exhibit 10.2

 

PERFORMANCE UNIT AWARD AGREEMENT

ADDENDUM

(TSR)

 

THIS ADDENDUM TO THE PERFORMANCE UNIT AWARD AGREEMENT provides the rules and
procedures relating to the grant of the Performance Unit Award and the operation
of the Performance Unit Account.

 

A.                                    Definitions.  Any capitalized terms used,
but not defined, in this Addendum shall have the meaning set forth in the
Performance Unit Award Agreement (TSR).  Whenever the following terms are used
in the Performance Unit Award Agreement or in this Addendum, they shall have the
meaning specified below, unless the context clearly indicates to the contrary:

 

1.                                      2008 Agreement means the Employment
Agreement, dated as of December 22, 2008, by and between Colleague and City
National Corporation, as amended.

 

2.                                      2010 Agreement means the Amended and
Restated Employment Agreement made as of the 24th day of June, 2010, by and
between Colleague, City National Bank and City National Corporation, as amended
on March 14, 2012 and July 14, 2014.

 

3.                                      Change in Control Event shall have the
meaning assigned to it in the Plan.

 

4.                                      Disability means Colleague shall become
incapable of fulfilling his obligations because of injury or physical or mental
illness which shall exist or may reasonably be anticipated to exist for a period
of twelve (12) consecutive months or for an aggregate of twelve (12) months
during any twenty-four (24) month period.

 

5.                                      Peer Banks means the component companies
ranked as the 11th through 50th of the largest banks in the SNL Bank Index (but
excluding Company) as measured by assets based on the most recently available
public data as of the first day of the Performance Period or if the SNL Bank
Index is no longer maintained or is no longer appropriate, in the reasonable
judgment of the Committee, the Peer Banks listed in any other reasonably
comparable index prepared by a third party or the Committee of publicly-traded
financial companies such that Company falls between the 25th and 75th percentile
in terms of size of market capitalization and/or assets.

 

6.                                      Performance Unit Account means the
memorandum account maintained by the Company on behalf of Colleague which is
credited with Performance Units.  Each Performance Unit represents the right to
receive a distribution of cash in an amount as provided in the Performance Unit
Award Agreement and this Addendum.

 

7.                                      Total Shareholder Return shall be
determined with respect to the Company and the companies included in the Peer
Banks at the end of the Performance Period (each an “index company”) and shall
be determined as follows:

 

 

(Price End – Price Begin) + Dividends

 

 

Price Begin

 

 

1

--------------------------------------------------------------------------------


 

with “Price Begin” equal to the average of each company’s closing price per
share of common stock on the principal exchange or trading market over the 20
trading days ending on the first trading day in the Performance Period (adjusted
to give effect to stock splits and stock dividends during the measurement
period), “Price End” equal to the average of the company’s closing price per
share of common stock on its principal exchange or trading market over the 20
trading days ending on the final trading day of the Performance Period (adjusted
to give effect to stock splits and stock dividends during the measurement
period) and “Dividends” equal to the aggregate cash dividend per share of common
stock paid during the Performance Period.

 

B.                                    Performance Unit Account.  As soon as
practicable following the first day of the Performance Period, the Company shall
credit Colleague’s Performance Unit Account with the Performance Units.

 

C.                                    Lapse of Forfeiture Restrictions.  The
Performance Unit Award is subject to forfeiture based on continued service until
the forfeiture restrictions lapse in accordance with Section 2(b) of the
Performance Unit Award Agreement.

 

Notwithstanding the forfeiture provision in Section 2(b) of the Performance Unit
Award Agreement, the service-based forfeiture restrictions on the Performance
Units shall immediately lapse:

 

·                  upon Colleague’s termination of employment by the Company
without good cause or by Colleague for good reason (as those terms are defined
in the 2010 Agreement) prior to a Change in Control Event;

 

·                  upon Colleague’s voluntary termination of employment for any
reason or by the Company without good cause (as such term is defined in the 2010
Agreement) on or after expiration of the 2010 Agreement as provided in
Section 10(f) of the 2010 Agreement prior to a Change in Control Event;

 

·                  upon Colleague’s termination of employment by the Company
without cause or by Colleague for good reason (as those terms are defined in the
2008 Agreement) following a Change in Control Event; or

 

·                  upon Colleague’s termination of employment due to death or
Disability.

 

D.                                    Payment Date.

 

1.                                      Except as set forth in paragraph 2 of
this Section D, the Earned Payout as determined in Section 1(a)(i) of the
Performance Unit Award Agreement, if any, shall be distributed to Colleague (or,
in the event of his death, Colleague’s Beneficiary) in cash in a lump sum
payment as soon as reasonably practicable following the end of the Performance
Period, but no later than sixty (60) days thereafter.

 

2.                                      Subject to Section E, upon Colleague’s
separation from service (within the meaning of Section 409A of the Code and the
Treasury Regulations thereunder) following a Change in Control Event that
results in the lapse of forfeiture restrictions as set forth in Section C of
this Addendum, the payment shall be paid as soon as reasonably practicable
following the date the lapse of forfeiture

 

2

--------------------------------------------------------------------------------


 

restrictions occurs, but in no event later than thirty (30) days thereafter;
provided that if the Performance Units constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code, then this sentence
shall only apply to the Performance Units if (a) such separation from service
occurs within twenty four months following a Change in Control Event and
(b) such Change in Control Event constitutes a “change in control event” within
the meaning of Treasury Regulation Section 1.409A-3(i)(5).  Except to the extent
provided by the preceding sentence, the Earned Payout shall be paid according to
the schedule set forth in paragraph 1 of this Section D.

 

E.                                 Plan Construction.  It is the intent of the
Company that the Performance Units shall comply with Section 409A of the Code,
and the Performance Unit Award Agreement and this Addendum shall be interpreted
in a manner which is consistent with the foregoing intent.  Any provisions of
the Performance Unit Award Agreement and this Addendum which would not comply
with the requirements of Section 409A of the Code and the Treasury Regulations
adopted thereunder shall be deemed to be modified or eliminated in order to
comply with these requirements.  Sections 10(h) and 24 of the 2010 Employment
Agreement addressing the application of Section 409A of the Code are hereby
incorporated by reference.  Notwithstanding anything in the Plan, the
Performance Unit Award Agreement or the Addendum to the contrary, in the event
of a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), the Company may terminate the Performance Unit Awards
granted hereunder in a manner consistent with Section 1.409A-3(j)(ix)(B) of the
Treasury Regulations under Section 409A of the Code.

 

F.                                      Unfunded Plan.  The liability of the
Company to the Colleague under this Performance Unit Award Agreement shall be
that of a debtor only pursuant to such contractual obligations as are created by
the Plan, the Performance Unit Award Agreement and this Addendum, and no such
obligation of the Company shall be deemed to be secured by any assets, pledges,
or other encumbrances on any property of the Company.  The Company has not
segregated or earmarked any of the Company’s assets for the benefit of Colleague
or his beneficiary or estate, and the Plan does not, and shall not be construed
to, require the Company to do so.  Colleague and his beneficiary or estate shall
have only an unsecured, contractual right against the Company with respect to
any Performance Unit and such right shall not be deemed superior to the right of
any other creditor.

 

G.                                    Clawback.  Section 7(e) of the 2010
Agreement addressing clawback is hereby incorporated by reference.

 

3

--------------------------------------------------------------------------------